                                                                  EXHIBIT
                                                                    A




Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 1 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 2 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 3 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 4 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 5 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 6 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 7 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 8 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 9 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 10 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 11 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 12 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 13 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 14 of 15
Case 5:20-cv-06181-HFS Document 1-1 Filed 12/10/20 Page 15 of 15
